Exhibit 10.3

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this "Agreement") is entered into as of September 5,
2012, by and between NPS PHARMACEUTICALS, INC., a Delaware corporation, with a
business address at 550 Hills Drive, Bedminster, New Jersey 07921, and all its
affiliates (collectively the "Company"), and Glenn R. Melrose, 35528 Peregrine
Road, Lewes, DE 19958 (the "Executive").

Recitals

WHEREAS, the Company desires to employ the Executive as Senior Vice President,
Human Resources of the Company effective as of September 5, 2012 (the
"Commencement Date"), and the Executive desires to be so employed by the Company
upon the terms and conditions hereinafter provided.

NOW, THEREFORE, the Company and the Executive, in consideration of the mutual
promises contained herein, hereby agree as follows:

Employment Duties

Position and Duties. The Executive will be appointed Senior Vice President,
Human Resources of the Company with duties and responsibilities commensurate
with such position effective on the Commencement Date as generally set forth in
the Position Description attached hereto and as may change from time to time.

Reporting Relationship. The Executive will report directly to the Chief
Executive Officer of the Company (the "CEO").

Location. The Executive will have his primary office at the Company office at
550 Hills Drive, Bedminster, New Jersey.

Rights Granted Upon the Commencement Date

Upon the Commencement Date, the Executive will be entitled to be granted
Restricted Stock Units ("RSUs"). The number of such RSUs shall be determined as
set forth below. Vesting for this award will be one third of the RSUs granted
will vest on each anniversary of the grant date for three years. If the
Executive's employment with the Company is terminated (other than as a result of
a change in control) prior to full vesting, the unvested portion of the grant
shall be forfeited.

Upon the Commencement Date, the Executive shall be entitled to be granted
Non-Qualified Stock Options ("NQSOs") under the Company's 2005 Omnibus Incentive
Plan (the "2005 Plan"), as the same may be amended from time to time, and under
the Non-Qualified Stock Option Agreement to be executed by the Company and the
Executive. The number of such NQSOs shall be determined as set forth below. The
Company and the Executive agree that under no circumstances shall any grant of
NQSOs be made at a discount from the fair market value, as defined by Treasury
Regulations promulgated under Section

--------------------------------------------------------------------------------



409A of the Internal Revenue Code of 1986, as amended ("Code") (the "Fair Market
Value"), of the Company's common stock as of the date of grant. The exercise
price will be the price for shares of NPS common stock as quoted on the NASDAQ
Stock Market at market close on the date the options are granted, which will be
on September 17th, 2012. All grants are subject to approval by the Board of
Directors. This initial new hire stock option grant will vest over four years,
as follows: 25% becomes vested on the first anniversary of the grant and then
6.25% every three months for the next 3 years.

The number of RSUs and NQSOs to be granted hereby shall be determined on the
date of grant which shall be September 17, 2012. The total value of the grants
shall be $225,000. Of that value, one half shall be granted as RSUs using the
closing share price on that date. The balance of the value shall be granted as
NQSOs computed using the Black Scholes formula.

Nothing herein is intended to give the Executive the right to be employed by the
Company in any capacity or for any duration of time. The Company reserves the
right to terminate the Executive's employment at any time for any reason.

Compensation

For services rendered hereunder by the Executive, the Company shall pay the
Executive the amounts set forth below.

Base Salary. The Company shall pay to the Executive an annual base salary of
$265, 000 (the "Base Salary") payable in accordance with the standard payroll
practices of the Company and less any applicable taxes and withholdings. In
addition, the CEO after review and approval of the Board of Directors (the
"Board"), in its sole and absolute discretion, may determine to increase such
Base Salary for the Executive from time to time; however, nothing contained
herein shall obligate the CEO to make such discretionary increases.

Short-Term Incentives - Annual Bonus. The Executive shall be entitled to
participate in the Company's current Executive Short-Term Incentive Plan (the
"Bonus Plan") in accordance with the terms of such Bonus Plan, as the same may
be amended from time to time. The target bonus opportunity for the Executive
under the Bonus Plan shall be 35% of his Regular Base Earnings and will be based
75% on corporate performance and 25% on individual performance. The actual
amount of this incentive, or whether the Executive receives an incentive at all,
is not guaranteed. Also, this target amount is subject to change at the
discretion of the Board of Directors. Eligibility for this plan will begin in
2012.

Long-Term Incentives - Equity. The Executive will be entitled to receive awards
granted by the Compensation Committee pursuant to any equity program or
long-term incentive plan that may be maintained by the Company from time to
time. The amount of any awards shall be determined at the sole and absolute
discretion of the Board.

2

--------------------------------------------------------------------------------



Housing Allowance. The Company shall pay Executive a housing allowance equal to
one-half of the expense incurred by Executive to rent an apartment in the
vicinity of the Company's offices, such allowance not to exceed $2000 per month.
The Company shall withhold from such payments all amounts required to be
withheld for income and payroll tax purposes.

Benefits

The Executive shall be entitled to the employee benefits which are provided to
all non-temporary employees of the Company who work a minimum of 40 hours per
week and which the Company may revise from time to time or eliminate altogether
in its sole and absolute discretion consistent with applicable law. The terms
and conditions of such benefits shall be governed by the plan documents,
insurance policies or Company Policies that may be applicable to each benefit.
As of the Commencement date, the benefits are as follows:

 * Medical insurance coverage for the Executive and his legal dependents as
   defined by the Company's standard insurance plan.
 * Dental insurance coverage for the Executive and his legal dependents as
   defined by the Company's standard insurance plan.
 * Long-term care insurance.
 * Short-term disability coverage.
 * Term life insurance in the amount of one times the Executive's Base Salary to
   a maximum of $200,000.
 * Accidental death and dismemberment insurance in the amount of one times the
   Base Salary to a maximum of $200,000.
 * Long-term disability coverage.
 * 401(k) plan.
 * Option to participate in the 125 Cafeteria Plan which includes dependent care
   and health care flexible spending accounts.
 * Annual paid time off ("PTO") of twenty-five (25) days per year, with 7.7
   hours accrued per full pay period worked.
 * Immediate eligibility under the Company's Educational Assistance Policy with
   an annual limit of $7,000.
 * Ten (10) Company holiday days every calendar year or as per company policy.

Restrictive Covenants

The Executive acknowledges that he will execute and deliver to the Company the
Employee Agreement Concerning Invention Assignment, Non-Disclosure and
Non-Competition, a copy of which is attached hereto as Exhibit A (the
"Restrictive Covenant Agreement").

Indemnification

The Executive will be indemnified by the Company to the same extent the Company
indemnifies other officers and/or directors during and following employment
and/or services as a Senior Vice President. Attached hereto as Exhibit B is the
current Indemnity Agreement between the Company and the Executive.

3

--------------------------------------------------------------------------------



Change In Control Protection

Protection in the Event of a Company Change

.



From and after December 1, 2013, the Executive shall be entitled to participate
in the NPS Pharmaceuticals, Inc. Change in Control Severance Pay Plan (the "CC
Plan") in accordance with the terms of such CC Plan, as the same may be amended
from time to time. Benefits under the CC Plan shall be paid in lieu of
termination benefits under any other provision of this Agreement, and if the
Executive receives benefits under the CC Plan, he shall have no right to
benefits under Section VIII.

Prior to December 5, 2013, the Executive shall be entitled to a severance
benefit determined as provided in the CC Plan provided that the Total Cash
Compensation Target set forth in the CC Plan shall be multiplied by the
following percentages during the relevant time periods:

September 5, 2012 - December 4, 2012         0%

December 5, 2012 - March 4, 2013         20%

March 5, 2013 - June 4, 2013                 40%

June 5, 2013 - September 4, 2013         60%

September 5, 2013 - December 4, 2013         80%

Termination Provisions (other than Change in Control)

Definitions. For purposes of this Agreement, the following definitions shall
apply:

"Cause" shall mean (a) an act of dishonesty by the Executive in connection with
his responsibilities as an employee, (b) the Executive's conviction of, or plea
of nolo contendere to, a felony, (c) the Executive's gross misconduct in
connection with the performance or failure of performance of a component of the
Executive's responsibilities as an employee that is injurious to the Company,
(d) the Executive's continued substantial violations of his employment duties
after he has received a written demand for performance from the Company which
specifically sets forth the factual basis for the Company's belief that the
Executive has not substantially performed such duties and after he has been
provided with a 60-day cure period, (e) the Executive's continued poor
performance after receiving notice of the specific areas in which performance is
deficient after which performance does not improve over a 60-day cure period, or
(f) a violation of a provision of the Company's Code of Business Conduct and
Ethics.

4

--------------------------------------------------------------------------------



"Good Reason" shall mean, without the express written consent of the Executive,
the occurrence of any of the following conditions, provided the Executive
provides notice to the Company of the existence of the condition within 90 days
of the initial existence of the condition and the Company fails to remedy the
condition within 30 days of receipt of such notice: (i) a material relocation in
the geographic location at which the Executive must perform his services; (ii)
any material reduction in the Executive's Base Salary, other than a reduction of
a proportionally like amount affecting all other senior executives of the
Company; (iii) a material diminution in the Executive's authority, duties or
responsibilities; or (iv) any other action or inaction that constitutes a
material breach of this Agreement by the Company.

"Total Disability" shall mean the Executive is unable to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident or disability
insurance benefit plan covering Company employees, as determined by the Company
in its sole and absolute discretion.

Term. This Agreement shall terminate on March 31, 2014 unless further extended
by the Parties in writing.

Termination by the Company Without Cause. Except as provided below, if the
Company terminates the employment of the Executive without Cause, from and after
such effective date of termination, the Executive shall no longer be entitled to
receive any Base Salary, bonus or option awards, or other amounts or benefits
otherwise payable hereunder, except such continuation and/or conversion rights
as required by law or provided under the terms of any Company sponsored employee
benefit plan or agreement executed by the Company and the Executive.
Notwithstanding the foregoing, the Executive shall be entitled to receive the
following:

Any previously earned and accrued but unpaid Base Salary up to the Executive's
date of termination (the "Accrued Base Salary");

Any unpaid bonus for the calendar year prior to the year in which the
termination occurred which may be owed pursuant to the terms of the Bonus Plan
described in Section III.b. above (the "Accrued Bonus");

5

--------------------------------------------------------------------------------



Subject to the provisions of Section VIII.f., a severance payment in an amount
equal to 1.5 times the Executive's Base Salary in effect immediately preceding
the date of termination (the "Severance Benefit"); and

Vested options shall remain exercisable in accordance with the terms of the 2005
Plan or such other plan of the Company or agreement executed by the Company and
the Executive as the same may be in effect from time to time, as applicable,
that control such vested options.

The Company shall, subject to Section IX.k. below and the terms and conditions
of any applicable plan document(s) or agreement(s), pay all amounts due under
this Section VIII.b. within thirty (30) days following the Executive's effective
date of termination.

Notwithstanding the foregoing, if the Company terminates the employment of the
Executive without Cause following a Change of Control (as defined in the CC Plan
as in effect from time to time), then the Executive shall be entitled only to
the payments and rights as provided in Section VII.

Termination by the Company For Cause. Except as provided below, if the Company
terminates the employment of the Executive for Cause, as determined by the
Company in its sole and absolute discretion, from and after such effective date
of termination, the Executive shall no longer be entitled to any Base Salary,
bonus or option awards, or other amounts or benefits otherwise payable
hereunder, except such continuation and/or conversion rights as required by law
or provided under the terms of any Company sponsored employee benefit plan or
agreement executed by the Company and the Executive. The Executive shall not be
entitled to the Severance Benefit under this Agreement. This forfeiture of any
right to the Severance Benefit shall be in addition to any forfeiture of rights
to stock options, bonuses or other amounts provided for in any other employee
benefit plan, program or agreement of the Company or executed by the Company and
the Executive, including, but not limited to the Bonus Plan and the 2005 Plan.
Notwithstanding the foregoing, the Executive shall be entitled to receive any
Accrued Base Salary and Accrued Bonus. Vested options shall remain exercisable
in accordance with the terms of the 2005 Plan or such other plan of the Company
or agreement executed by the Company and the Executive as the same may be in
effect from time to time, as applicable, that control such vested options.

Termination as a Result of Death or Disability. Except as provided below, upon
either (i) the death of the Executive or (ii) a determination by the Company, in
its sole and absolute discretion, that the Executive has incurred a Total
Disability, the Executive shall no longer be entitled to any Base Salary, bonus
or option awards, or other amounts or benefits otherwise payable hereunder,
except such continuation and/or conversion rights as required by law or provided
under the terms of any Company sponsored employee benefit plan or agreement
executed by the Company and the Executive. Notwithstanding the foregoing, the
Executive or his estate, as applicable, shall be entitled to the following:

6

--------------------------------------------------------------------------------



Any Accrued Base Salary;

Any Accrued Bonus, and any other bonus that is earned or accrued as of the date
of the Executive's death or termination for Total Disability, as such date is
determined by the Board, in its sole and absolute discretion; and

Vested options shall remain exercisable in accordance with the terms of the 2005
Plan or such other plan of the Company or agreement executed by the Company and
the Executive as the same may be in effect from time to time, as applicable,
that control such vested options.

The Company shall pay all amounts due under this Section VIII.d. within thirty
(30) days following the date of (A) the Executive's death or (B) the
determination of his Total Disability, as applicable.

Termination by Executive for Good Reason. Except as provided below, if the
Executive terminates his employment for Good Reason, the Executive shall no
longer be entitled to receive any Base Salary, bonus or option awards, or other
amounts or benefits otherwise payable hereunder, except such continuation and/or
conversion rights as required by law or provided under the terms of any Company
sponsored employee benefit plan or agreement executed by the Company and the
Executive. Notwithstanding the foregoing, the Executive shall be entitled to
receive the following:

Any Accrued Base Salary;

Any Accrued Bonus;

Subject to the provisions of Section VIII.f., the Severance Payment; and

Vested options shall remain exercisable in accordance with the terms of the 2005
Plan or such other plan of the Company or agreement executed by the Company and
the Executive as the same may be in effect from time to time, as applicable,
that control such vested options.

The Company shall, subject to Section IX.k., pay all amounts due under this
Section VIII.e. within thirty (30) days following the Executive's effective date
of termination.

Notwithstanding the foregoing, if the Executive terminates employment with the
Company for Good Reason following a Change of Control (as defined in the CC Plan
as in effect from time to time), then the Executive shall be entitled only to
the payments and rights as provided in Section VII.

7

--------------------------------------------------------------------------------



Release. The payment of the Severance Payment is conditioned on the Executive
executing, and failing to revoke during any applicable revocation period, a
general release of all claims against the Company and its affiliates in a form
acceptable to the Company within twenty-one (21) days of the Executive's date of
termination.

Miscellaneous Provisions

Third Party Agreements. The Executive hereby confirms that the Executive is not
bound by the terms of any agreement with any previous employer or other party
which restricts in any way the Executive's use or disclosure of information or
the Executive's engagement in any business. The Executive represents to the
Company that the Executive's execution of this Agreement, the Executive's
employment with the Company and the performance of the Executive's proposed
duties for the Company will not violate any obligations the Executive may have
to any such previous employer or other party. In the Executive's work for the
Company, the Executive will not disclose or make use of any information in
violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Company any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or other party.

Taxes. The Company has not made any representation regarding, nor will the
Company indemnify the Executive with respect to any tax liability as may be
imposed on him in connection with any Base Salary, bonus or other benefits
conferred upon him hereunder; and the Executive shall be liable for all
applicable state and federal income taxes, other than the Company's share of
applicable employment taxes, associated therewith.

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, personal representatives,
successors and assigns, provided that neither party shall assign any of its
rights or privileges hereunder without the prior written consent of the other
party except that the Company may assign its rights hereunder to a successor in
ownership of all or substantially all the assets of the Company.

Severability. Should any part or provision of this Agreement be held
unenforceable by a court of competent jurisdiction, the validity of the
remaining parts or provisions shall not be affected by such holding, unless such
enforceability substantially impairs the benefit of the remaining portions of
this Agreement.

Captions. The captions used in this Agreement are for convenience only and are
not to be used in interpreting the obligations of the parties under this
Agreement.

8

--------------------------------------------------------------------------------



Choice of Law. The validity, construction and performance of this Agreement and
the transactions to which it relates shall be governed by the laws of the State
of New Jersey, without regard to choice of law provisions. Each of the parties
hereto hereby irrevocably submits to the exclusive jurisdiction of any New
Jersey State Court located in Somerset County or the United States District
Court for the District of New Jersey over any action or proceeding arising out
of this Agreement or the employment relationship between them, and each party
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be held and determined in such New Jersey State or Federal Court.

Entire Agreement. This Agreement, together with the Exhibits hereto and the
agreements and plan documents referenced herein, embodies the entire
understanding of the parties as it relates to the subject matter contained
herein and as such, supersedes any prior agreement or understanding between the
parties relating to the terms of employment of the Executive. No amendment or
modification of this Agreement shall be valid or binding upon the parties unless
in writing executed by each of the parties. Notwithstanding the foregoing, any
agreement executed by the Company and the Executive that provides for bonuses,
stock options, stock or other grant of value to the Executive, as may exist from
time to time, shall, to the extent such agreement explicitly so provides, be
deemed incorporated into this Agreement.

Notices. Any and all notices or other communications hereunder shall be
sufficiently given if sent by hand, overnight courier or by certified mail,
return receipt requested, postage prepaid, addressed to the party to receive the
same at its or his address set forth on page one (1) hereof, or to such other
address as the party to receive the same shall have specified by written notice
given in a manner provided for in this Section IX.h. Such notices or other
communications shall be deemed to have been given upon receipt if given by hand
or by overnight courier and three days after the date deposited in the mail.

No Presumption. Should any of the provisions of this Agreement (including any
Exhibit hereto) require judicial interpretation, it is agreed that the court
interpreting or construing this Agreement shall not apply a presumption that any
provision shall be more strictly construed against one party by reason of the
rule of construction that a document is to be construed more strictly against
the party who itself or through its agents prepared the same, it being agreed
that both parties and their respective agents have participated in the
preparation of this Agreement.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original and together which shall constitute one and
the same instrument.

9

--------------------------------------------------------------------------------



Section 409A Savings Clause. This Agreement is intended to comply with the
provisions of Section 409A of the Code (and any regulations and guidelines
issued thereunder) to the extent this Agreement is otherwise subject thereto,
and this Agreement shall be interpreted consistent therewith. If any
compensation or benefits provided by this Agreement may result in the
application of Section 409A of the Code, the Company shall, in consultation with
the Executive, exert reasonable efforts to modify the Agreement in the least
restrictive manner necessary in order to exclude such compensation from the
definition of "deferred compensation" within the meaning of such Section 409A or
in order to comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and without any diminution in
the value of the payments to the Executive. In the event the Company determines
that the Executive is a Specified Employee (as defined below), then to the
extent necessary to prevent taxation under Section 409A of the Code, any
payments to be made to the Executive pursuant to this Agreement shall be delayed
until at least six months after the Executive's termination of employment, and
such payments that would otherwise be payable during the six-month period
following the Executive's termination of employment shall be paid in a lump sum
in the seventh month following such effective date of termination of employment.
For purposes hereof, "Specified Employee" shall mean any Company employee that
the Company determines is a Specified Employee within the meaning of Section
409A of the Code and the regulations promulgated thereunder.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

NPS PHARMACEUTICALS, INC.

By: ________________________________
Name:
Title:

 

 

________________________________
Glenn R. Melrose

10

--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYEE AGREEMENT CONCERNING
INVENTION ASSIGNMENT, NON-DISCLOSURE
AND NON-COMPETITION

Employee: Glenn R. Melrose

In consideration of employment or continued employment by NPS Pharmaceuticals,
Inc. (which together with its affiliates and subsidiaries, if any, are
hereinafter referred to as the "Company"), the compensation paid by the Company
from time to time and other good and valuable consideration, Employee hereby
represents to and agrees with the Company as follows:

Scope of Company's Business Interests.

Employee understands that the Company is engaged in a continuous program of
research, development, production, and marketing with respect to the discovery
and development of novel pharmaceutical therapies for a variety of diseases.

Definitions.

2.1   "Confidential Information" shall mean:

2.1,1   any and all Intellectual Property or information whether business,
financial, technical or otherwise, of any type whatsoever, in any form
whatsoever, which is (a) proprietary to the Company; or (b) submitted or
disclosed to the Company by a third party.

2.1.2   Confidential Information (whether or not reduced to writing and in any
and all stages of development) includes but is not limited to: discoveries,
ideas, inventions, designs, formulas, test results, test procedures, protocols,
concepts, drawings, specifications, techniques, models, data, software,
research, processes, procedures, works of authorship, formulas, improvements,
trade secrets, know-how, marketing plans and supplies, product plans, customer
names (and other information relating to customers), supplier names (and other
information relating to suppliers), and financial information.

2.1.3   Confidential Information shall not include anything that is publicly
known or generally employed by the trade at or after the effective date of this
Agreement.

2.2   "Intellectual Property" shall mean, without limitation, all copyrights,
patents, trademarks, service marks, trade secrets, know-how and other rights
commonly referred to as "moral rights" and all intellectual property rights of
any type whatsoever.

1

--------------------------------------------------------------------------------



Assignment of Rights in Intellectual Property.

3.1   Employee hereby assigns to the Company all of Employee's rights in all
discoveries, inventions and other technology, all works of authorship, all data
and information, and all Intellectual Property rights therein and thereto, which
are made, discovered, developed, assembled, created, or conceived, in whole or
in part, previously or hereafter by Employee: (a) during the course of and
within the scope of employment with the Company; or (b) with the aid of
Confidential Information or the facilities, resources or property of the
Company.

3.2   All of said Intellectual Property assigned to the Company shall be
Confidential Information except for anything that is publicly known or generally
employed by the trade, without the fault of Employee, at or after the effective
date of this Agreement.

3.3   Employee agrees to disclose promptly and fully to the Company anything
which qualifies as Confidential Information hereunder.

Confidential Information.

4.1   Employee understands that Confidential Information is confidential and
secret and agrees to respect the confidentiality and secrecy of the same.
Employee also understands that all Confidential Information is the property of
the Company or of a third party submitting the same to the Company. Employee
agrees to treat Confidential Information submitted to the Company by third
parties as if confidential and proprietary to the Company.

4.2   Except as lawfully authorized or as may be required in the performance of
Employee's responsibilities for the Company, Employee:

4.2.1   agrees not to directly or indirectly disclose, reveal, report, publish,
or transfer possession of, or access to, any Confidential Information to any
person or entity;

4.2.2   agrees, at the expense of the Company, promptly at all times hereafter
to execute and deliver any and all acts and instruments as may be necessary or
desirable to perfect and protect the Company's interest in the Confidential
Information; and

4.2.3   agrees not to directly or indirectly use the Confidential Information
except for the benefit of the Company in the performance of Employee's
responsibilities for the Company.

Trust Relationship.

Employee understands that employment with the Company creates a relationship of
confidence and trust between the Employee and the Company with respect to the
Employee's care, use, and treatment of Intellectual Property and Confidential
Information of the Company.

2

--------------------------------------------------------------------------------



Delivery to the Company.

Employee agrees to turn over any and all Confidential Information in Employee's
possession or control upon request of the Company and upon termination of
employment with the Company. Employee understands and agrees that Employee's
obligations under this Agreement survive the termination of Employee's
employment with the Company.

No Contract of Employment.

7.1   Nothing herein is intended to constitute a contract of employment or alter
or change the terms of Employee's understanding with the Company concerning
terms and duration of employment.

7.2   This Agreement is not an employment agreement and does not give the
Employee the right to be employed by the Company in any capacity. The Company
reserves the right to terminate Employee's employment at any time for any
reason.

Non-Competition.

8.1   The Employee understands and agrees that the Company's activities,
including its interests in Confidential Information and Intellectual Property,
are of a proprietary, unique and special nature and that if Employee's services
were used in competition with the Company, such use could cause serious and
possibly irreparable harm to the Company. Accordingly, Employee agrees to the
commitments of non-competitive activities as described herein.

8.1.1   Employee agrees that during the period of employment with the Company
and for a period of one year thereafter, Employee shall not, directly or
indirectly, whether as owner, partner, shareholder, consultant, agent, employee,
co-venturer or otherwise, engage, participate, assist or invest in any business
whose products or activities complete in whole or in part with the products or
activities of the Company anywhere in the world, provide, however, that this
does not apply to investments in mutual funds, or in public companies where the
employee's investment is less than one (1%) of the outstanding stock of a
publicly held corporation or five percent (5%) of the employee's total liquid
assets.

8.1.2   Employee agrees that during the period of employment with the Company,
and for a period of one year thereafter, Employee shall not directly or
indirectly (a) call on, solicit, take away, or attempt to take away for the
benefit of Employee or of any other person or entity, any customer, supplier, or
client of the Company whether or not Employee had personal contact with such
person during employment with the Company, or (b) solicit, take away, or attempt
to take away, for the benefit of the Employee or of any other person or entity,
any employee or officer of the Company.

3

--------------------------------------------------------------------------------



8.1.3   Employee agrees that upon termination of employment with the Company,
Employee shall not use or disclose material Confidential Information of the
Company.

No Use of Other's Intellectual Property.

Employee represents to the Company that Employee has not brought and has not
used, and agrees that it will not bring to the Company and will not use in the
performance of any responsibilities for the Company, any information, materials
or the like which are confidential and are proprietary to a former employer or
to some other person or entity without written authorization from said former
employer, person or entity.

Injunctive Relief.

Employee agrees that, because of the unique nature of this Agreement and the
obligations of Employee regarding non-disclosure, non-use and assignment of
inventions and Intellectual Property, monetary damages alone will be an
inadequate remedy for Employee's breach of such obligations. As a result,
Employee agrees that the Company shall be entitled to obtain injunctive and
other equitable relief to protect the confidential nature of its Confidential
Information and its interest in such inventions and Intellectual Property, in
addition to all other remedies which may be available at law or otherwise.

Miscellaneous.

11.1 If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid or unenforceable, the same shall be deemed severed
from the remainder of this Agreement and shall not cause the invalidity or
unenforceability of the remainder of this Agreement. However, if the provisions
of section 8 above are determined by a court of competent jurisdiction to be
unenforceable because of its temporal or geographic limitation(s), the parties
agree that any such court may modify such limitation(s) so as to render it/them
enforceable.

11.2   This Agreement shall be governed by the laws of the State of New Jersey
without reference to the conflicts of law principles thereof.

11.3   This Agreement constitutes the final, complete, and exclusive agreement
between the Company and Employee concerning the subject matter of this Agreement
and supersedes all prior representations, agreements, understandings,
negotiations and discussions, written or oral, between the Company and Employee
with respect thereto. In the event Employee and the Company have previously
entered into an agreement concerning the subject matter hereof, this Agreement
is considered a novation of that agreement. Employee agrees that all
Confidential Information received by Employee prior to the "Date of Hire" shown
below is governed hereby and is deemed received pursuant to the terms hereof.
Any inventions excluded by Employee thereunder are also deemed excluded
hereunder unless stated otherwise in Exhibit A hereof.

4

--------------------------------------------------------------------------------



Any modification, recision or amendment of this Agreement shall not be effective
unless made in writing and executed by both parties.

11.4   Employee has identified in the space below all inventions, ideas,
biological compounds, cell lines, and other items of Intellectual Property of
interest to the Company as described herein, and other items of Intellectual
Property which have been made or conceived or first reduced to practice by
Employee, alone or jointly with others, PRIOR to employment with the Company AND
which Employee desires to exclude from the operation of this Agreement. Employee
claims an interest in the following PRIOR items of Intellectual Property:

________________________________________________________________________

________________________________________________________________________

If no inventions, ideas, discoveries or other items of Intellectual Property are
identified in the space above, then Employee represents that there are no such
inventions, ideas, discoveries or other items of Intellectual Property.

11.5   Employee agrees that adequate consideration to the Employee from the
Company can be found in each of the following:

11.5.1   continued employment with the Company;

11.5.2   compensation paid to the Employee by the Company from time to time; and

11.5.3   capital stock of the Company sold or granted to the Employee from time
to time.

11.6   Employee acknowledges that his or her employment with the Company was
expressly conditioned upon an understanding that an agreement covering the
subject hereof was a condition of employment and that this Agreement is the
intended agreement and that if signed after the Date of Hire the Agreement is
intended to relate back to the Employee's Date of Hire and to be part of the
terms of initial employment.

READ, UNDERSTOOD AND ACCEPTED:

EMPLOYEE:





_________________________________
(Signature)
Dated: ______________________

Date of Hire: _____________________

WITNESSED BY COMPANY:

NPS PHARMACEUTICALS, INC.





By: ___________________________
Is: SVP & General Counsel




Dated: _____________________

5

--------------------------------------------------------------------------------

EXHIBIT B

INDEMNITY AGREEMENT

THIS AGREEMENT, effective the 30th day of August, by and between NPS
Pharmaceuticals, Inc., a Delaware corporation (the "Corporation"), and Glenn R.
Melrose the undersigned agent of the Corporation ("Agent").

RECITALS

WHEREAS, Agent performs a valuable service to the Corporation in the capacity as
an officer of the Corporation;

WHEREAS, the stockholders of the Corporation have adopted bylaws (the "Bylaws")
providing for the indemnification of the directors, officers, employees, and
other agents of the Corporation, including persons serving at the request of the
Corporation in such capacities with other corporations or enterprises, as
authorized by the Delaware General Corporation Law, as amended (the "Code");

WHEREAS, the Bylaws and the Code, by their non-exclusive nature, permit
contracts between the Corporation and its agents, officers, employees, and other
agents with respect to indemnification of such persons; and

WHEREAS, in order to induce Agent to continue to serve as an officer of the
Corporation, the Corporation has determined and agreed to enter into this
Agreement with Agent;

NOW, THEREFORE, in consideration of Agent's continued service as an officer
after the date hereof, the parties hereto agree as follows:

Services to the Corporation. With duties beginning as of the above date, Agent
will serve, at the will of the Corporation or under separate contract, if any
such contract exists, as an officer of the Corporation or as a director, officer
or other fiduciary of an affiliate of the Corporation (including any employee
benefit plan of the Corporation) faithfully and to the best of Agent's ability
so long as Agent is duly elected and qualified or appointed in accordance with
the provisions of the Bylaws or other applicable charter documents of the
Corporation or such affiliate; provided, however, that Agent may at any time and
for any reason resign from such position (subject to any contractual obligation
that Agent may have assumed apart from this Agreement) and that the Corporation
or any affiliate shall have no obligation under this Agreement to continue Agent
in any such position.

Indemnity of Agent. The Corporation hereby agrees to hold harmless and indemnify
Agent to the fullest extent authorized or permitted by the provisions of the
Bylaws, the Code, and applicable law as the same may be amended from time to
time (but, only to the extent that such amendment permits the Corporation to
provide broader indemnification rights than the Bylaws, the Code, or applicable
law permitted prior to adoption of such amendment).

Additional Indemnity. In addition to and not in limitation of the
indemnification otherwise provided for herein, and subject only to the
exclusions set forth in Section 4 hereof, the Corporation hereby further agrees
to hold harmless and indemnify Agent:

--------------------------------------------------------------------------------



against any and all expenses (including attorneys' fees), witness fees, damages,
judgments, fines, amounts paid in settlement, and any other amounts that Agent
becomes legally obligated to pay because of any claim or claims made against or
by Agent in connection with any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, arbitrational, administrative, or
investigative (including an action by or in the right of the Corporation) to
which Agent is, was or at any time becomes a party, or is threatened to be made
a party, by reason of the fact that Agent is, was or at any time becomes a
director, officer, employee or other agent of Corporation, or is or was serving
or at any time serves at the request of the Corporation as a director, officer,
employee or other agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise; and

otherwise to the fullest extent as may be provided to Agent by the Corporation
under the non-exclusivity provisions of the Code and Section 11.5 of the Bylaws.

Limitations on Additional Indemnity. No indemnity shall be paid by the
Corporation under this agreement:

on account of any claim against Agent for an accounting of profits made from the
purchase or sale by Agent of securities of the Corporation pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934 and
amendments thereto or similar provisions of any federal, state or local
statutory law;

on account of Agent's conduct that was knowingly fraudulent or deliberately
dishonest or that constituted willful misconduct;

on account of Agent's conduct that constituted a breach of Agent's duty of
loyalty to the Corporation or resulted in any personal profit or advantage to
which Agent was not legally entitled;

for which payment is actually made to Agent under a valid and collectible
insurance policy or under a valid and enforceable indemnity clause, bylaw or
agreement, except in respect of any excess beyond payment under such insurance,
clause, bylaw or agreement;

if indemnification is not lawful (and, in this respect, both the Corporation and
Agent have been advised that the Securities and Exchange Commission believes
that indemnification for liabilities arising under the federal securities laws
is against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication); or

in connection with any proceeding (or part thereof) initiated by Agent, or any
proceeding by Agent against the Corporation or its directors, officers,
employees or other agents, unless (i) such indemnification is expressly required
to be made by law, (ii) the proceeding was authorized by the Board of Directors
of the Corporation, (iii) such indemnification is provided by the Corporation,
in its sole discretion, pursuant to the powers vested in the Corporation under
the Code, or (iv) the proceeding is initiated pursuant to Section 9 hereof.

Continuation of Indemnity. All agreements and obligations of the Corporation
contained herein shall continue during the period Agent is a director, officer,
employee or other agent of the Corporation (or is or was serving at the request
of the Corporation as a director, officer, employee or other agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise) and shall continue thereafter so long as Agent shall be subject to
any possible claim or threatened, pending or completed action, suit or
proceeding, whether civil, criminal, arbitrational, administrative or
investigative, by reason of the fact that Agent was serving in the capacity
referred to herein.

2

--------------------------------------------------------------------------------



Partial Indemnification. Agent shall be entitled under this Agreement to
indemnification by the Corporation for a portion of the expenses (including
attorneys' fees), witness fees, damages, judgments, fines and amounts paid in
settlement, and any other amounts that Agent becomes legally obligated to pay in
connection with any action, suit or proceeding referred to in Section 3 hereof
even if not entitled hereunder to indemnification for the total amount thereof,
and the Corporation shall indemnify Agent for the portion thereof to which Agent
is entitled.

Notification and Defense of Claim. Not later than thirty (30) days after receipt
by Agent of notice of the commencement of any action, suit or proceeding, Agent
will, if a claim in respect thereof is to be made against the Corporation under
this Agreement, notify the Corporation or confirm that the Corporation has
notice of the commencement thereof; but the omission so to notify or so to
confirm notice to the Corporation will not relieve it from any liability which
it may have to Agent otherwise than under this Agreement. With respect to any
such action, suit or proceeding as to which Agent notifies the Corporation of
the commencement thereof or confirms that the Corporation has such notice:

the Corporation will be entitled to participate therein at its own expense;

except as otherwise provided below, the Corporation may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense thereof, with counsel reasonably
satisfactory to Agent. After notice from the Corporation to Agent of its
election to assume the defense thereof, the Corporation will not be liable to
Agent under this Agreement for any legal or other expenses subsequently incurred
by Agent in connection with the defense thereof except for reasonable costs of
investigation or otherwise as provided below. Agent shall have the right to
employ separate counsel in such action, suit or proceeding but the fees and
expenses of such counsel incurred after notice from the Corporation of its
assumption of the defense thereof shall be at the expense of Agent unless (i)
the employment of counsel by Agent has been authorized by the Corporation, (ii)
Agent shall have reasonably concluded that there may be a conflict of interest
between the Corporation (or any other agent or agents for whom the Corporation
has assumed or may assume the defense) and Agent in the conduct of the defense
of such action; or (iii) the Corporation shall not in fact have employed counsel
to assume the defense of such action, in each of which cases the fees and
expenses of Agent's separate counsel shall be at the expense of the Corporation.
The Corporation shall not be entitled to assume the defense of any action, suit
or proceeding brought by or on behalf of the Corporation or as to which Agent
shall have made the conclusion provided for in clause (ii) above; and

the Corporation shall not be liable to indemnify Agent under this Agreement for
any amounts paid in settlement of any action or claim effected without its
written consent, which shall not be unreasonably withheld. The Corporation shall
be permitted to settle any action except that it shall not settle any action or
claim in any manner that would impose any penalty or limitation on Agent without
Agent's written consent, which may be given or withheld in Agent's sole
discretion.

3

--------------------------------------------------------------------------------



Expenses. Promptly following request for advancement of expenses and upon
receipt of an undertaking by or on behalf of Agent to repay said amounts on the
terms hereof, the Corporation shall advance, prior to the final disposition of
any proceeding, all expenses actually and reasonably incurred by Agent in
connection with such proceeding, prior to the date (if at all) when the
Corporation has determined that Agent has acted in bad faith or in a manner that
Agent did not believe to be in or not opposed to the best interests of the
Corporation, that Agent is not entitled to indemnification due to exclusion
under Section 4 hereof or, with respect to any criminal action or proceeding
that Agent acted without reasonable cause to believe that Agent's conduct was
lawful. Such determination may be made by the Corporation upon a finding that
the facts known to the decision-making party at the time such determination is
made, clearly and convincingly support such a determination. Such determination
may be made by the Corporation (i) as to an officer by a vote of all
disinterested directors provided such directors constitute a quorum of the Board
of Directors; or (ii) if such a quorum is not obtainable, or even if obtainable,
upon direction of a majority of the disinterested directors as to an officer or
director by independent legal counsel (selected by said majority, or other
representation of the Corporation, from a panel of five alternates approved for
this purpose by the National Association of Corporate Directors) in a written
opinion. This provision is adopted under and is to be interpreted consistent
with Delaware Code 145(f) and Bylaw 11.5.

Enforcement.

Any right to indemnification or advances granted by this Agreement to Agent
shall be enforceable by or on behalf of Agent in any court of competent
jurisdiction if (i) the claim for indemnification or advances is denied, in
whole or in part, or (ii) no disposition of such claim is made within ninety
(90) days of request therefor. Agent, in such enforcement action, if successful
in whole or in part, shall be entitled to be paid also the expense of
prosecuting Agent's claim. It shall be a defense to any action for which a claim
for indemnification is made under Section 3 hereof (other than an action brought
to enforce a claim for expenses pursuant to Section 8 hereof, provided that the
required undertaking has been tendered to the Corporation) that Agent is not
entitled to indemnification because of the limitations set forth in Section 4
hereof. Neither the failure of the Corporation (including its Board of Directors
or its stockholders) to have made a determination prior to the commencement of
such enforcement action that indemnification of Agent is proper in the
circumstances, nor an actual determination by the Corporation (including its
Board of Directors or its stockholders) that such indemnification is improper
shall be a defense to the action or create a presumption that Agent is not
entitled to indemnification under this Agreement or otherwise.

Any determination, election, or authorization (a "Determination") permitted or
required herein to be made by the Corporation when made by the Board of
Directors, shall be made in the manner set out in the following sentence when
the Determination is (i) to authorize Agent to initiate a proceeding against the
Corporation under paragraph 4(f) hereof; (ii) to participate in a proceeding
under paragraph 7(a) hereof; or (iii) to assume the defense under paragraph 7(b)
hereof. A Determination made by the Board of Directors under the proceeding
sentence shall require only a quorum of one-third of the exact number of
directors of the Corporation fixed from time to time in accordance with the
Certificate of Incorporation if such Determination is to authorize Agent to
bring an action under (i) above, to cause the Corporation to participate in a
proceeding under (ii) above, and/or to assume a defense of an action against
Agent under (iii) above.

4

--------------------------------------------------------------------------------



Subrogation. In the event of payment under this Agreement, the Corporation shall
be subrogated to the extent of such payment to all of the rights of recovery of
Agent, who shall execute all documents required and shall do all acts that may
be necessary to secure such rights and to enable the Corporation effectively to
bring suit to enforce such rights.

Non-Exclusivity of Rights. The rights conferred on Agent by this Agreement shall
not be exclusive of any other right which Agent may have or hereafter acquire
under any statute, provision of the Corporation's Certificate of Incorporation
or Bylaws, agreement, vote of stockholders or directors, applicable law or
otherwise, both as to action in Agent's official capacity and as to action in
another capacity while holding office.

Survival of Rights.

The rights conferred on Agent by this Agreement shall continue after Agent has
ceased to be a director, officer, employee or other agent of the Corporation or
to serve at the request of the Corporation as a director, officer, employee or
other agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise and shall inure to the benefit of Agent's
heirs, executors and administrators.

The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Corporation, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform if no such succession had taken place.

Severability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof. Furthermore, if this Agreement shall be invalidated in its
entirety on any ground, then the Corporation shall nevertheless indemnify Agent
to the fullest extent provided by the Bylaws, the Code or any other applicable
law.

Governing Law. This Agreement shall be interpreted and enforced in accordance
with the laws of the State of Delaware, without regard to choice of law
provisions.

Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.

Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute but one and the same Agreement. Only
one such counterpart need be produced to evidence the existence of this
Agreement.

Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.

Notices. All notices, requests, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given (i) upon delivery if
delivered by hand to the party to whom such communication was directed, or (ii)
upon the third (3rd) business day after the date on

5

--------------------------------------------------------------------------------



which such communication was mailed if mailed by certified or registered mail
with postage prepaid:

If to Agent, to:

Glenn R. Melrose
35528 Peregrine Road
Lewes, DE 19958

If to the Corporation, to:

NPS Pharmaceuticals, Inc.
550 Hills Dr., 3rd Floor
Bedminster, NJ 07921
Attention: General Counsel

or to such other address as may have been furnished to Agent by the Corporation.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

AGENT





____________________________________
GLENN R. MELROSE

NPS PHARMACEUTICALS, INC.





By: __________________________________
Edward H. Stratemeier,
Senior Vice President and General Counsel

6

--------------------------------------------------------------------------------

POSITION DESCRIPTION

--------------------------------------------------------------------------------

[logo150x107.jpg]

Job Description Form

Job Title: Senior Vice President, Human Resources



Employee Name:

Office Location: Bedminster

Department: 170 - Human Resources

Number of Employees Supervised: 1

Manager Name: Francois Nader

Manager Title: President & CEO



For HR use only

FLSA/Overtime Status:

x Exempt o Non-Exempt Grade Level: T3

--------------------------------------------------------------------------------

Job Summary/Purpose:

(Briefly describe what the position was created to accomplish):



The SVP of Human Resources will provide strategic leadership to the organization
that will help drive growth, maximize achievement of business goals and result
in competitive advantage. The VP of HR will serve as a key member of the senior
executive team and will develop strategies to support a capable, engaged and
energetic employee population. Key areas of responsibility include compensation
and benefits, talent management, performance management, training, leadership
development and organizational effectiveness.

Essential Accountabilities:

(Identify the key results produced through listing the primary five to seven
duties and responsibilities of the job. List job duties in the order of percent
time spent on that accountability.)















7

--------------------------------------------------------------------------------



Accountability

% of Time

1.

Lead the HR organization

10%

2.

Oversee the talent management strategy including benefits and compensation

15%

3.

Serve on NPS Executive Team

20%

4.

Represent Management and the HR function with the Board

15%

5.

Transition NPS HR structure and deliverables from a development company to a
commercial company.

20%

6.

Design and implement all HR activities, systems and processes pertaining to the
Commercial division

20%

7.

 

 

8. What is the level of financial responsibility for this job? Please list
specific things responsible for.
Responsible for HR budget and has signing authority as per company policy

9. What is the management responsibility for this job? Please list specific
things responsible for.
Management of HR group

10. What is the decision making responsibility for this job? Please list
specific things responsible for.

8

--------------------------------------------------------------------------------



11. What are the working conditions (Office, travel etc.) for this job?
Located in Bedminster NJ. < than 10% travel required

Basic Job Requirements:

Education:


BA/BS degree required with advanced degree (preferably MBA) highly desirable



Experience:

 * 15+ years of HR experience with the last 5 years as the Executive Head of HR
   in a growing company preferably in the pharmaceutical/Biotechnology industry
 * Demonstrated experience in growing a company
 * Proven skills in organizational development, change management and succession
   planning
 * Strong background in recruitment and compensation
 * Current experience working directly with Sales & Marketing personnel at all
   levels and ability to attract top talent to the company

   

Specific skills:

Broad understanding of all areas of HR Solid business acumen Strong
interpersonal, communications and organizational skills Experience working with
the compensation committee of the board of directors, providing analysis,
guidance and recommendations as required. Must be willing to be "hands-on" and
can thrive in a rapid-paced, changing business environment. Ability to work with
other strong company leaders and develop good working relationships with those
leaders Knowledge of Pharma/Biotech industry is preferred

Specialized knowledge, Licenses, etc.:


PHR or SPHR preferred, certification, Microsoft Office products (Word, Excel,
Powerpoint), Good understanding of HRIS technology,



Supervisory Experience:


5+ years experience leading an HR group a must



*Job descriptions are not intended to detail all specific job
duties/responsibilities that an incumbent may be asked to perform.



9

--------------------------------------------------------------------------------

